                                                                                Case 20-10752-abl         Doc 59       Entered 08/13/20 13:39:47               Page 1 of 3




                                                                        1   Jason A. Imes, Esq., NV Bar No. 7030
                                                                            Schwartzer & McPherson Law Firm
                                                                        2   2850 South Jones Blvd., Suite 1
                                                                            Las Vegas NV 89146-5308
                                                                        3
                                                                            Phone: 702- 228-7590 / Fax: 702-892-0122
                                                                        4   E-Mail:bkfilings@s-mlaw.com
                                                                            Counsel for Lenard E. Schwartzer, Trustee
                                                                        5
                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                        6                                               DISTRICT OF NEVADA

                                                                        7   In re:                                                    Case No. BK-S-20-10752-ABL

                                                                        8   JIMENEZ ARMS, INC.,                                       Chapter 7
                                                                                                                                      NOTICE OF HEARING REGARDING
                                                                        9                                                 Debtor.
                                                                                                                                      MOTION TO SELL ASSETS OF THE ESTATE
                                                                       10                                                             FREE AND CLEAR OF LIENS (11 U.S.C. §363)
SCHWARTZER & MCPHERSON LAW FIRM




                                                                                                                                      Hearing Date: September 16, 2020
                                                                       11
                                                                                                                                      Hearing Time: 9:30 a.m.
                                                                       12                                                             Location: Foley Federal Building
                           Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                                                                                                300 Las Vegas Boulevard South
                             2850 South Jones Boulevard, Suite 1




                                                                       13
                                Las Vegas, Nevada 89146-5308




                                                                                                                                                Las Vegas, Nevada 89101 1
                                                                       14            NOTICE IS HEREBY GIVEN that Lenard E. Schwartzer, Chapter 7 Trustee (“Trustee”), 2 by

                                                                       15   and through his counsel, Schwartzer & McPherson Law Firm, has filed a Motion To Sell Assets Of

                                                                       16   The Estate Free And Clear Of Liens (11 U.S.C. §363) (the “Motion”). As set forth in the Motion, the

                                                                       17   Trustee respectfully requests that the Court enter an order:

                                                                       18            1.        Authorizing and approving the sale of the Assets (as defined in the Motion) consisting

                                                                       19   of 340 pistols and 629 pistol frames manufactured by the Debtor pursuant to 11 U.S.C. §363(b)(1) and

                                                                       20   §363(f) “as is,” “where is,” and without warranty, free and clear of liens, encumbrances, and interests,

                                                                       21   pursuant to the terms set forth with more particularity in the Asset Purchase Agreement (the “Purchase

                                                                       22

                                                                       23
                                                                            1
                                                                             The hearing on the Motion will be held before a United States Bankruptcy Judge, in the Foley Federal Building, 300
                                                                       24   Las Vegas Boulevard South, Las Vegas, Nevada on September 16, 2020 at 9:30 a.m. However, pursuant to
                                                                            Administrative Order 2020-05, all hearings are currently being heard telephonically. Accordingly, parties wishing to
                                                                       25   appear and participate at this hearing should call the toll-free conference line identified in the caption at least 5
                                                                            minutes prior the scheduled hearing time. More information and instructions on telephonic hearings in this District
                                                                       26
                                                                            can be found at the following website: www.nvb.uscourts.gov/news-rss/announcements/2020/0319-court-hearing-
                                                                       27   participation. If you intend to participate at this hearing, please continue to regularly check this District’s website
                                                                            (www.nvb.uscourts.gov/news-rss/announcements) prior to the hearing for any Administrative Orders or updated
                                                                       28   instructions relating to the most recent hearing procedures.


                                                                            NOH Re Motion Sell Assets                                                                           Psge 1 of 3
                                                                                Case 20-10752-abl           Doc 59       Entered 08/13/20 13:39:47                Page 2 of 3




                                                                        1   Agreement”) attached to the Schwartzer Declaration and the Motion as Exhibit “1,” for the sum of

                                                                        2   $12,571.00 or for such higher qualified bid as the Trustee may receive prior to or at the time of the

                                                                        3   hearing on the Motion;

                                                                        4              2.       Authorizing the Trustee to execute any documents reasonably necessary to close the

                                                                        5   sale pursuant to the terms of the Purchase Agreement, and to transfer possession and the estate’s

                                                                        6   interest in the Assets to Buyer and/or its assigns, or such qualified overbidder, subject to compliance

                                                                        7   with all United States Bureau of Alcohol, Tobacco, Firearms and Explosives requirements for the

                                                                        8   lawful transfers of firearms;

                                                                        9              3.       That any liens asserted against the Assets shall attach to the proceeds with payment

                                                                       10   subject to approval by this Court;
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11              4.       Finding that the purchaser is buying the Assets in good faith for purposes of 11 U.S.C.

                                                                       12   §363(m); and
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13              5.       For such further relief as is just and proper.
                                Las Vegas, Nevada 89146-5308




                                                                       14   Any Opposition must be filed pursuant to Local Rule 9014(d)(1).

                                                                       15                       Local Rule 9014(d)(1): . . . any opposition to a motion must be filed,
                                                                                                and service of the opposition must be completed on the movant, no
                                                                       16                       later than fourteen (14) days preceding the hearing date for the motion.
                                                                                                The opposition must set forth all relevant facts and any relevant legal
                                                                       17
                                                                                                authority.    An opposition must be supported by affidavits or
                                                                       18                       declarations that conform to the provisions of subsection (c) of this
                                                                                                rule.”
                                                                       19

                                                                       20         If you object to the relief requested, you must file a WRITTEN response to this pleading with the

                                                                       21   court. You must also serve your written response on the person who sent you this notice.

                                                                       22              If you do not file a written response with the court, or if you do not serve your written

                                                                       23         response on the person who sent you this notice, then:

                                                                       24           • The court may refuse to allow you to speak at the scheduled hearing; and

                                                                       25           • The court may rule against you without formally calling the matter at the hearing.

                                                                       26

                                                                       27

                                                                       28   2
                                                                                All capitalized terms have the meanings ascribed them in the underlying motion.


                                                                            NOH Re Motion Sell Assets                                                                           Psge 2 of 3
                                                                             Case 20-10752-abl          Doc 59      Entered 08/13/20 13:39:47          Page 3 of 3




                                                                        1            A copy of the Motion may be obtained by accessing PACER through the United States

                                                                        2   Bankruptcy Court website for Nevada at www.nvb.uscourts.gov, or by contacting Schwartzer &

                                                                        3   McPherson Law Firm, email: bkfilings@s-mlaw.com, by facsimile: (702) 892-0122, or by mail: 2850

                                                                        4   South Jones Boulevard, Suite 1, Las Vegas, Nevada 89146.

                                                                        5            NOTICE IS FURTHER GIVEN that the hearing on the Motion may be continued without

                                                                        6   further notice.

                                                                        7            NOTICE IS FURTHER GIVEN that the hearing on the Motion will be held before a United

                                                                        8   States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Boulevard South, Las Vegas,

                                                                        9   Nevada on September 16, 2020 at 9:30 a.m. However, as set forth above, pursuant to Administrative

                                                                       10   Order 2020-05, this hearing shall be heard telephonically. Parties wishing to appear and participate at
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11   this hearing should call the toll-free conference line identified in the caption at least 5 minutes prior the

                                                                       12   scheduled hearing time. More information and instructions on telephonic hearings in this District can
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13   be found at the following website: www.nvb.uscourts.gov/news-rss/announcements/2020/0319-court-
                                Las Vegas, Nevada 89146-5308




                                                                       14   hearing-participation.

                                                                       15            If you intend to participate at this hearing, please continue to regularly check this District’s

                                                                       16   website (www.nvb.uscourts.gov/news-rss/announcements) prior to the hearing for any Administrative

                                                                       17   Orders or updated instructions relating to the most recent hearing procedures.

                                                                       18            Parties interested in qualifying to overbid should review the entire Motion which provides

                                                                       19   bidder qualification requirements, deposit deadlines, and related information.

                                                                       20            Dated: August 12, 2020.

                                                                       21                                                     /s/ Jason A. Imes
                                                                                                                              Jason A. Imes, Esq.
                                                                       22                                                     Schwartzer & McPherson Law Firm
                                                                                                                              2850 South Jones Boulevard, Suite 1
                                                                       23
                                                                                                                              Las Vegas, NV 89146
                                                                       24                                                     Counsel for Lenard E. Schwartzer, Trustee

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                            NOH Re Motion Sell Assets                                                                  Psge 3 of 3
